DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are pending.
Claim 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on11/14/2022.
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 11/14/2022 is acknowledged.  The traversal is on the grounds that Applicant does not believe that it would be an undue burden to search all of the claims, particularly as the Groups overlap in feature.  This is not found persuasive because claims directed to methods require search of the active steps of the method, whereas claims directed to a composition rather than a method do not require the search of active steps. Therefore, search of both claims directed to methods and compositions would constitute undue burden. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
The instant application claims domestic priority to U.S. Provisional Application No. 63/124,295, filed on 12/11/2020.

Specification
The disclosure is objected to because of the following informalities: 
“the composition the composition” in [0010]
“Considering the possible pathogenic mechanism of virus, the composition of the present invention was also confirmed to enhance immune effects and .” in [0036].  
“inventionehanced” in [0032].
“.The present invention is further illustrated” (Sentence begins with period) in [0037]
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “at a ratio to provide a multi-functional synergistic effects for modulating immunity.” Correction to “at a ratio to synergistically modulate immunity” is recommended.
Claim 2 is objected to because of the following informality: “wherein the composition provides a synergistic efficacy in enhancing the expression.” Correction to “wherein the composition synergistically enhances the expression” is recommended.
Claims 4-6 and 9-10 are objected to because of the following informalities: recitation of Lactobacillus paracasei LT12, β-glucan, and Bovine Colostrum Powder and each of their respective acronyms is redundant once the acronyms are defined in claims 1. It is recommended to refer to each of these terms by their acronym in dependent claims 4-6 and 9-10 or to remove the recitation of the acronyms in claim 1.
Claims 4-6 and 9-10 are further objected to because of the following informalities: recitation of tumor necrosis factor alpha, interleukin-6, interleukin-10, and transforming growth factor- β1 and each of their respective acronyms is redundant once the acronyms are defined in claim 2. It is recommended to refer to each of these terms by their acronym in dependent claims 4-6 and 9-10 or to remove the recitation of the acronyms in claim 2.
Claim 7 is objected to because of the following informality: “wherein the composition does not affect the viability of macrophage.” Correction to “macrophages” is recommended.
Claim 9 is objected to because of the following informalities:  “which is a pharmaceutical composition for modulating immunity.” It is recommended to remove this extraneous phrase and reword the claim as “The composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable carrier and the ratio of Lactobacillus paracasei strain LT12, β-glucan, and Bovine Colostrum powder synergistically enhances expression of TNF-α, IL-6, IL-10, TGF- β1.”
Claim 10 is objected to because of the following informalities:  “which is a dietary supplement for modulating immunity,.” It is recommended to remove this extraneous phrase and reword the claim as “The composition of claim 1, wherein the composition further comprises a dietary acceptable carrier and the ratio of Lactobacillus paracasei strain LT12, β-glucan, and Bovine Colostrum powder synergistically enhances expression of TNF-α, IL-6, IL-10, TGF- β1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a multifunctional synergistic effects [sic] for modulating immunity” The recitation of both “multifunctional” and “for modulating immunity” creates confusion because “for modulating immunity” is a single function rather than multiple functions. Furthermore, the use of the phrase “synergistic effects” is indefinite for a composition of three components. Oxford Languages teaches that the definition of “synergistic” as follows: “relating to the interaction or cooperation of two or more organizations, substances, or other agents to produce a combined effect greater than the sum of their separate effects.” However, it is unclear whether the effect of two components of the three-component composition is greater than the effect of one component or whether synergistic only refers to the combination of all three components relative to each component separately. For example, it is unclear whether the effect of Lactobacillus paracasei LT12 and β-glucan tougher must be greater than the effect of Lactobacillus paracasei LT12 and β-glucan separately.
Claim 2 recites the limitation "enhancing the expression of" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the viability of macrophage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8-10 are rejected for depending on an indefinite base claim.

Claim 1-10 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Lactobacillus paracasei LT12 is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of Lactobacillus paracasei LT12.
It is not apparent if the Lactobacillus paracasei LT12 considered necessary to make and use the invention is both known and readily available to the public. It is noted that Applicants have deposited biological material “in accordance with the Budapest treaty” (pages 6-7, paragraph 27) but there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zrust et al. (US 2021/0000886 A1) in view of Chang et al. (US 8,372,392 B2) and Arena et al. (Journal of Functional Foods, Vol. 23, 2016 12–23).
Oxford Languages teaches that the definition of “synergistic” as follows: “relating to the interaction or cooperation of two or more organizations, substances, or other agents to produce a combined effect greater than the sum of their separate effects.” In the context of claim 1, “synergistic” is interpreted to mean that the combination of Lactobacillus paracasei LT12, β-glucan, and bovine colostrum powder provide a greater effect at modulating immunity than Lactobacillus paracasei LT12, β-glucan, or bovine colostrum powder separately. Therefore, synergy between any two components of the three-component composition would satisfy the limitation because the effect of a three-component composition would necessarily be greater than the sum of the three components separately.
Zrust teaches a probiotic composition administered to an animal with reduced immunity (paragraph 68) comprising granulated bovine colostrum (bovine colostrum powder), β-glucan, and Lactobacillus spp. (Table 9A, page 12). Zrust teaches that various Lactobacillus spp. have functions related to promoting the immune response (see L. acidophilus and L. rhamnosus in Table 9A, page 12). Zrust teaches in [0069] that the total weight of the probiotic composition is 450 mg of a powder when administered as a daily dose. Therefore, the weight percentages of β-glucan and bovine colostrum in the daily dose are 22% and 9%, respectively. The weight percentages of Lactobacillus spp. vary from 2% to 7.5% depending on the species (Table 1A and paragraph 69). Zrust teaches that the β-glucan and bovine colostrum are added to the probiotic composition in view of reduced immunity of the subject (paragraph 68, column 2, lines 3-5).
Zrust does not teach the combination of β-glucan, bovine colostrum, and Lactobacillus paracasei LT12.
Chang teaches the Lactobacillus paracasei LT12 strain that is capable of regulating immunity (column 2, lines 50-53). Chang teaches that Lactobacillus paracasei LT12 co-cultured with Peripheral Blood Mononuclear Cells or PBMCs increases the production of cytokines IL-6, IL-10, and TNF-α (Example 9, column 9, lines 6-13 and column 10, Table VI).
Neither Zrust nor Chang teach a ratio of β-glucan, bovine colostrum, and Lactobacillus paracasei LT12 that provides synergistic effects for modulating immunity.
Arena teaches that “mixtures of probiotic microorganisms and barley β-glucans exhibited synergistic effects in modulating the transcriptional level of several immune-related genes, leading to an overall enhanced inflammatory effect” (Abstract). Arena teaches that macrophages are co-incubated with probiotic bacteria or with mixtures of probiotic bacteria and either oat or barley β-glucans (1 g/L) and RNA is harvested from the macrophages after 1 and 4 h of cultivation (page 14, column 2, Immunostimulation assay, paragraph 1). The probiotic bacteria are grown to OD600 and mixed with macrophages at a ratio of 1000:1 (page 14, column 2, Immunostimulation assay, paragraph 1). Because Arena specifies a concentration of β-glucan and a ratio of macrophage to probiotic bacteria but does not specify the amount of macrophage, the weight percentages of probiotic bacteria to β-glucan vary depending on the amount of macrophage. Therefore, the observed synergistic effect of probiotic bacteria and β-glucans in modulating immunity is only conditional on the ratio of macrophage to probiotic bacteria. 
Arena teaches that incubation with mixtures of β-glucans and Lactobacillus paracasei (“LipLc-01”) increased the gene expression of IL-6, IL 10, and TNF-α in macrophages relative to a negative control (Figure 4B, page 19, caption top of page 18). Arena teaches that “a synergistic effect in modulating RGE levels was usually observed for mixtures containing barley β-glucans” (page 20, section 3.3.3, paragraph 2, lines 2-4), wherein “RGE” stands for Relative Gene Expression (Figure 4 caption, page 18), which is normalized to a negative control.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to substitute the Lactobacillus spp. of Zrust with the Lactobacillus paracasei LT12 of Chang because they are art-recognized equivalents used for the same purpose (modulating immunity). See MPEP 2144.06. The composition of Zrust comprising Lactobacillus spp. was administered to an animal with reduced immunity and Lactobacillus paracasei LT12 was known to regulate immunity. Therefore, the Lactobacillus spp. taught by Zrust and the Lactobacillus paracasei LT12 taught by Chang were known for the same purpose and thus constitute art-recognized equivalents. Furthermore, one of ordinary skill would have recognized that the combination of Lactobacillus paracasei and β-glucan have synergistic effects for modulating immunity, as taught by Arena. Therefore, the combination of Lactobacillus paracasei LT12, β-glucan, and bovine colostrum would necessarily have synergistic effects at modulating immunity because two of the three components (Lactobacillus paracasei LT12 and β-glucan) were already known to have synergy.
Regarding claims 3, Applicant’s attention is drawn to Section III of MPEP 2111.03, wherein the transitional phrase “consisting essentially of” is discussed: “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). […] If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989). 
Further regarding claim 3, Zrust teaches a composition of 2% to 7.5% of each Lactobacillus sp., 22% β-glucan, and 9% bovine colostrum powder as discussed above.  The weight percentages of Lactobacillus, β-glucan, and bovine colostrum powder taught by Zrust are within the ranges of 0.5%-20% of Lactobacillus paracasei strain LT12, 0.5%-25% of β-glucan  and 0.05%-10% of Bovine Colostrum powder recited in claim 3. Therefore, a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding claim 7, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that the composition of Zrust modified by Cheng and Arena would not have affected the viability of macrophages (white blood cells). The original composition of Zrust was administered to an animal and if the composition had affected the viability of macrophages then the animal would have suffered an adverse reaction and the composition of Zrust would not have been suitable for its intended use. Furthermore, Arena taught that macrophages co-cultured with a composition of Lactobacillus spp. and β-glucan were harvested for RNA extraction. If the composition of Lactobacillus spp. and β-glucan had affected the viability of macrophages, it would not have been possible to harvest RNA from the cultures. Bovine colostrum would not have affected the viability of macrophages because it was known in the art to be fed to neonatal calves. If bovine colostrum affected the viability of macrophages, it would have adversely affected calves. Therefore, one of ordinary skill would have recognized that the combination of Zrust modified by Cheng and Arena would not have affected the viability of macrophages.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zrust, Chang, and Arena as applied to claims 1, 3, and 7 above, further in view of Estrada et al. (Microbial. Immunol., Vol. 41, No. 12, pp. 991-998, 1997) and Hagiwara et al. (Veterinary Immunology and Immunopathology, Vol. 76, 2000, 183-190).
See discussion of Zrust, Chang, and Arena above.
Regarding claim 4, Zrust teaches a composition of 2% to 7.5% of each Lactobacillus sp., 22% β-glucan, and 9% bovine colostrum powder as discussed above.  The weight percentages of Lactobacillus, β-glucan, and bovine colostrum powder taught by Zrust are within to the range of 1%-10% of Lactobacillus paracasei strain LT12 and are similar to the ranges of 1%-12% of β-glucan, and 0.05%-5% of bovine colostrum powder recited in claim 4. 
Regarding claim 5, Zrust teaches a composition of 2% to 7.5% of each Lactobacillus sp., 22% β-glucan, and 9% bovine colostrum powder as discussed above.  The weight percentages of Lactobacillus, β-glucan, and bovine colostrum powder taught by Zrust are within the range of 1%-5% of Lactobacillus paracasei strain LT12 and similar to the ranges 1%-6% of β-glucan, and 1%-4% of bovine colostrum powder recited in claim 5. 
Regarding claim 6, Zrust teaches a composition of 2% to 7.5% of each Lactobacillus sp., 22% β-glucan, and 9% bovine colostrum powder as discussed above.  The weight percentages of Lactobacillus, β-glucan, and bovine colostrum powder taught by Zrust are within the range of 2%-4% of Lactobacillus paracasei strain LT12 and similar to the ranges of 4%-5% of β-glucan, and 1%-2% of bovine bolostrum powder recited in claim 6. 
Although the claimed ranges of β-glucan do not overlap with the ranges taught by Zrust, Estrada teaches that β-glucan is a result-effective variable, as demonstrated by Figure 2, which teaches that varying the dose of β -glucan has a predictable outcome on the TNF-α concentration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the concentration of β-glucan to obtain predictable immunomodulation results. 
Similarly, although the ranges of bovine colostrum do not overlap with the ranges taught by Zrust, Hagiwara teaches that bovine colostrum contains a variety of cytokines with immunomodulatory properties, including IL-6 and TNF-α (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the concentration of bovine colostrum and the cytokines it contains to obtain predictable immunomodulation results. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zrust, Chang , and Arena as applied to claims 1,  3, and 7 above, further in view of Rovers-Paap (ORFFA Pet Food Supplement, July 2020).
See discussion of Zrust, Chang , and Arena above.
Zrust, Chang , and Arena do not teach that the β-glucan is β -1,3/1,6-glucan. 
Rovers-Paap teaches that macrophages have receptors that specifically recognize β -1,3/1,6-glucan and that these receptors trigger the cell to release alarm signals (or cytokines) into the bloodstream (page 20, column 2, paragraph 3, lines 5-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to substitute the generic β-glucan in the composition of Zrust modified by Cheng and Arena for the β -1,3/1,6-glucan taught by Rovers-Paap. One of ordinary skill would have been motivated to use β -1,3/1,6-glucan because of its known specificity to bind with macrophage receptors, as taught by  Rovers-Paap. Therefore, one of ordinary skill would have anticipated an enhanced ability to modulate immunity in combination with Lactobacillus paracasei LT12 and bovine colostrum.

Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zrust, Chang , and Arena as applied to claims 1, 3, and 7 above, further in view of McGee et al. (Immunology, 1995, Vol. 86, pp.  6-11).
See discussion of Zrust, Chang , and Arena above. Arena teaches that Lactobacillus paracasei and β-glucan synergistically enhance the expression of TNF-α, IL-6, and IL-10 (Figure 4B, page 19, caption top of page 18).
Zrust, Chang, and Arena do not teach that Lactobacillus paracasei LT12, β-glucan, and bovine colostrum powder synergistically enhance the expression of TGF-β1 .
McGee teaches that TNF-α, TGF-β, and IL-6 are part of an intestinal inflammatory cytokine network (Introduction, paragraph 1, lines 3-9). McGee teaches that IL-1, TNF-α and IL-6 are capable of cross-regulating one another and also that IL-1 and TNF- α induce IL-6 production by macrophages (Introduction, paragraph 2, lines 4-6). Furthermore, McGee teaches that TNF-α acts in synergy with either TGF-β1 or IL-1β to greatly enhance rat small intestinal epithelial cell IL-6 secretion (Summary, page 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that the composition of Zrust modified by Chang and Arena would enhance the expression of TGF-β1 in addition to TNF-α, IL-6, IL-10, as taught by Arena. One of ordinary skill would have had a reasonable expectation of success given that TGF-β1 was part of the same cytokine network as TNF-α  and IL-6 and also given that a known synergy existed between TNF-α and TNF-α in regulating the secretion of IL-6. 
Regarding claim 9, Zrust teaches that the composition comprising β-glucan, bovine colostrum, and Lactobacillus spp. is administered with hydroxypropylmethylcellulose (Table 9A, page 12), which is a pharmaceutically acceptable carrier. Zrust also teaches that the composition is prepared as a pharmaceutical composition (Abstract).
Regarding claim 10, Zrust teaches that the composition comprising β-glucan, bovine colostrum, and Lactobacillus spp. is administered with lyophilized carrot (page 11, column 2, paragraph 68), which constitutes a dietary acceptable carrier. Zrust also teaches that the composition is prepared as a food  composition (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 1657                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611